 



Exhibit 10.2
(TROPICANA LOGO) [c71573c7157301.gif]
CASH
PURCHASE
(ORANGE)
AGREEMENT
Agreement Date: November 13, 2006 Agreement Number: A193
Agreement between ALICO, INC., Grower”) and Tropicana Products, Inc.
(“Tropicana”);

1.  
TERM/COVERAGE:
     
This Agreement is for the 2006-2007 fruit season. Grower, in consideration of
the mutual promises contained herein and the market provided by Buyer, agrees to
sell to Buyer, the following

  o  
BOX CONTRACT

      VARIETY   BOXES      

 

 



--------------------------------------------------------------------------------



 



þ      PRODUCTION CONTRACT
All of the Valencia oranges produced in the 2x6 grove, located in Hendry County:
All of Section 11, Township 44 South, Range 31 East, Hendy County, Florida, less
the South 1,550 feet lying West of the Jack Spratt Canal.
All of Section 12, Township 44 South, Range 31 East, Hendry County, Florida,
less the East 990 feet.
The North ½ of Section 9, Township 44 South, Range 32 East, Hendry County,
Florida, lying East of the Hendry-Hilliard Canal.
The East ½ of Section 10, 44 South, Range 31 East, Hendry County, Florida.
Tropicana will use its best efforts to send fruit to the Southern Gardens
processing facility. If fruit is directed elsewhere, Tropicana will re-imburse
difference in haul cost.
Grower will invoice Tropicana for haul reimburement after all fruit is
delivered.
Grower will maintain adequate documentation to substantiate haul costs and
provide such documentation to Tropicana upon request.
Such groves are referred to herein as the “Groves”, and the Groves when used
herein shall be deemed to include the land on which trees are growing and does
not only mean the trees growing on the land.

2.  
PRICING:
     
The gross price per pound of soluble orange juice solids (“pound of solids”) for
fruit delivered under this agreement shall be $2.25 pps gross.
  3.  
STANDARDS OF ACCEPTABLE FRUIT:
     
The fruit delivered to Tropicana shall comply with the following minimum
standards of quality:

  •  
Round juice oranges
    •  
Pass government inspection
    •  
2” minimum diameter
    •  
10.5 degree brix or higher
    •  
Minimum brix to acid ratio of 13 to 1
    •  
Maximum brix to acid ratio of 23 to 1

   
Tropicana will not be required to accept any Ambersweets, Parson Browns, Robles,
Temples, Murcotts, Tangelos or Navel oranges.
     
Tropicana may, at its discretion, declare fruit not meeting the minimum
standards to be acceptable and, in such event, all other terms of this
Agreement, including, but not limited to, the provisions relating to price and
the obligation of Grower to sell, transfer, or deliver the fruit exclusively to
Tropicana, shall apply.
     
Tropicana will not be required to accept any loads of fruit containing excessive
trash or debris, including, but not limited to, bottles, cans, limbs, branches
and rocks. The fruit delivered to Tropicana’s processing plants shall be graded
by Tropicana. Tropicana shall determine the culling rate applicable to such
fruit.
  4.  
MERCHANTABILITY:
     
The fruit delivered by Grower shall be of good, wholesome, merchantable and
marketable quality for oranges purchased for juice processing, as those terms
are used in the citrus industry, and shall not be fruit that has been
genetically modified using recombinant DNA technology. Furthermore, the quality
of the fruit must also meet all applicable federal and state laws and
regulations, including, but not limited to, requirements that residues of
fertilizers, pesticides, and other chemicals commonly used in the citrus
industry do not exceed federal or state limits and that required waiting periods
following application of such chemicals must have expired before delivery to
Tropicana.

 

2



--------------------------------------------------------------------------------



 



5.  
DETERMINATION OF TYPE AND QUANTITY OF FRUIT RECEIVED:
     
Any determination as to classification or quantity of fruit received, or as to
pounds solids shall be as reported by daily tests made by authorized government
inspectors, stationed at Tropicana or at the plant to which Tropicana has
directed delivery to be made.
  6.  
PICKING AND DELIVERY OF FRUIT:
     
The fruit is to be picked by Grower and delivered by Grower to a Tropicana
processing plant or to a processing plant designated by Tropicana. Tropicana
shall have the unrestricted right to determine hours of operation, including the
dates of opening and closing its’ processing plants.
     
Grower understands and agrees that in the event of a natural calamity (including
but not limited to, freeze, drought, flood or storm), other growers under
Agreement with Buyer may make demands on Buyer for fruit processing that exceed
Buyer’s processing capabilities. In such event, Buyer shall allocate deliveries,
in its sole discretion, to be most efficient and beneficial. Such allocation
shall not constitute an inability or refusal to perform, or a breach of this
Agreement. No fruit shall be delivered after July 15 of any growing season or
such date established by Buyer and communicated to Grower at least fourteen
(14) days prior to such date, without the written consent of Buyer.
  7.  
REPRESENTATIONS AND WARRANTIES:
     
Grower hereby represents and warrants to Tropicana that during the term of this
Agreement:

  A.  
Grower has not and shall not, sell, or agree to sell, except as authorized
pursuant to this Agreement, fruit which is subject to this Agreement to anyone
other than Tropicana; and that Grower has full power, right and authority to
enter into this Agreement and to sell and deliver fruit in accordance with this
Agreement.
    B.  
Grower has all necessary powers and all federal, state and local licenses and
permits, including, without limitation, water and environmental permits,
necessary to own and cultivate the Groves and to perform its obligations under
this Agreement.
    C.  
Grower is in compliance with all local, state and Federal labor and employment
laws, including, but not limited to Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Acts, the Work or Adjustment
Retraining and Notification Act, the Occupational Safety and Health Act of 1979,
as amended, Executive Order 11246, as amended, and the Employee Retirement
Income Security Act of 1974, as amended, and any rules and regulations relating
to said laws.
    D.  
All fruit which grower provides shall at all times meet the standards of
merchantability, acceptability and quality contained herein.
    E.  
If a production contract, all fruit which grower provides shall be sourced from
such of Grower’s Groves as are designated in this agreement or otherwise
approved in writing by Tropicana. Grower warrants good title to the Groves, and
to the fruit produced from the Groves, with lawful right to enter into this
Agreement, and Grower warrants that the fruit is and will remain free of any and
all liens and claims. The individuals signing this Agreement on behalf of Grower
represent that they have the authority to do so.

8.  
TAXES AND OTHER CHARGES:
     
Any Federal, State (including Florida Citrus Commission) or other tax or charge
of any nature levied against fruit processed by Tropicana shall be paid by
Grower.
     
Tropicana shall also have the right to deduct unloading fees and regrading
charges in accordance with customary industry standards and practices.

 

3



--------------------------------------------------------------------------------



 



9.  
BINDING EFFECT:
     
This Agreement will be binding upon Buyer only after it has been executed by one
of Buyer’s officers.
  10.  
FORCE MAJEURE:
     
In the event of freeze, hurricane or other Act of God, fire, strike,
unavailability of labor, governmental law, directive or regulation or any
contingency beyond the reasonable control of the affected party so that the
affected party cannot perform its obligations hereunder (“Force Majeure”), the
affected party will be relieved of the prorated portion of its obligations
hereunder during the period of time the affected party cannot perform its
obligations. If Tropicana is the affected party, it will notify Grower the
volume of fruit Grower may sell elsewhere.
  11.  
TERMINATION:
     
Tropicana shall be entitled to terminate this Agreement as to some or all of the
loads of fruit covered hereby as follows:

  a.  
Tropicana may terminate as to some or all the loads of fruit immediately after
it becomes aware that Grower has delivered fruit from a grove other than the
Grove(s) or Tropicana becomes aware that Grower has delivered fruit from such
Grove(s) to customers other than Tropicana.
    b.  
Tropicana may terminate as to some or all the loads of fruit after Grower fails
to correct a breach or default of a representation/warranty or other material
obligation contained in this agreement within the ten (10) days next following
receipt of written notice concerning such breach from Tropicana. Tropicana’s
right to terminate shall be in addition to any other rights or remedies it may
have under this agreement, at law or in equity.

12.  
INDEMNITY:
     
Grower agrees to indemnify, reimburse and hold Tropicana harmless from any and
all loss, cost, liability and expense (including, cost of materials, packaging,
transportation, warehousing, inspection, recall, removal, return and destruction
of finished goods, and reasonable attorney’s fees) arising, growing out of, or
in any way connected with, any claims or litigation with respect to any injury
to person or property, or damages resulting from or arising out of any negligent
or intentional acts of the Grower; any claims or litigation with respect to
alleged defect in the fruit; any claims or litigation with respect to failure of
its merchantability, acceptability or quality, as defined herein; or any recall
or retrieval of any finished product arising from any such failure of the
fruit’s merchantability, acceptability or quality, as defined herein.
  13.  
INSURANCE:
     
Grower shall obtain and maintain insurance during the Term, at its sole cost and
expense, with financially sound insurance companies as follows:

  (a)  
Workers’ compensation insurance complying with statutory requirements;
Employer’s liability insurance with limits of not less than $1,000,000 ($500,000
if contract is for less than 100,000 boxes);
    (b)  
Comprehensive general liability insurance with combined bodily injury and
property damage coverage with limits of not less than $3,000,000.00 per
occurrence and $5,000,000.00 in the aggregate; ($2,000,000 per occurrence and
$2,000,000 in the aggregate if contract is for less than 100,000 boxes) and
    (c)  
If grower is engaged in hauling of fruit, comprehensive motor vehicle liability
insurance with combined bodily injury and property damage coverage with limits
of not less than $2,000,000.00 and covering all owned, leased, and hired
vehicles ($1,000,000 if contract is for less than 100,000 boxes).
    (d)  
If Grower does not carry limits as required in 13 (b) and (c) above, these
limits may be satisfied by an appropriate follow form umbrella/excess liability
policy of insurance with sufficient limits to satisfy requirements.
    (e)  
Grower shall have a certificate issued to Tropicana by its broker of record
naming Tropicana as an additional insured with a waiver of subrogation in favor
of Tropicana (as to the coverages listed in (b), (c), and (d) above), and
provide Tropicana thirty (30) days prior written notice of any change or
termination of the above insurance coverages at:

     
Tropicana Products, Inc.
Fruit Procurement
P. O. Box 338
Bradenton, FL 34206

 

4



--------------------------------------------------------------------------------



 



14.  
REMEDIES:
     
Due to the variable, uncertain, and unstable nature of citrus markets, and
supply of fruit, Grower and Buyer recognize and agree that a default or a breach
in Grower’s obligations hereunder will result in damages that are uncertain and
not easily susceptible to proof. It is the intent of Grower and Buyer to
liquidate damages in advance of any such default or breach. Accordingly, if
Grower fails to deliver the fruit to Buyer, Grower shall pay as liquidated
damages and not a penalty, the greater of:

  (i)  
the sum of $2.00 per ninety (90) pound box of fruit not delivered to Buyer, or;
    (ii)  
twenty percent (20%) of the price, or equivalent other consideration received by
Grower for the transfer, assignment, sale, or delivery of fruit to anyone other
than Buyer.

Any remedies specified herein shall be cumulative and in addition to further or
other remedies provided by law or equity.

15.  
VENUE:
     
Buyer and Grower agree that should legal action be brought to enforce the terms
of this Agreement, it shall be brought only in Bradenton, Manatee County,
Florida. It is also agreed that should either party be required to bring legal
action or arbitration to enforce the terms of this Agreement, the prevailing
party shall be entitled to its reasonable attorney’s fees, together with all
costs and expenses of litigation, up to and including appeals.
  16.  
ENTIRE AGREEMENT; WAIVERS; AMENDMENTS OR MODIFICATIONS:
     
This Agreement constitutes the entire agreement of the parties hereto and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties. No waiver of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions, nor shall
any waiver constitute a continuing waiver. This Agreement may not be
supplemented, altered, modified or amended or otherwise changed except by an
instrument in writing signed by the parties hereto. The course of dealing or
course of performance between the parties hereto shall not commit either party
to duties or obligations which are not expressly stated by this Agreement.
  17.  
ASSIGNMENT; SUCCESSORS; SALE OF GROVES:
     
This Agreement may not be assigned or transferred by Grower without the written
consent of Buyer. This Agreement may be assigned or transferred by Buyer to any
entity which owns, is owned by or under common control with, Buyer. In the event
of the sale of the Groves or change in the identity of 10% or more of the
ownership of the Groves or principals or shareholders of Grower (if a
partnership or corporation), Buyer shall have the right to terminate this
Agreement forthwith without liability to either party or to enforce this
Agreement against Grower or its successor.
  18.  
NOTICE:
     
All notices to Buyer shall be in writing and shall be deemed to have been given
when served personally or when sent by United States registered or certified
mail, postage prepaid, to:

P.O. Box 338
Bradenton, Florida 34206
Attention: Vice President — Fruit Procurement
No notice to Buyer shall be effective unless made to and received by its
Vice-President — Fruit Procurement
If to Grower, notice shall be given to Grower or his Agent as identified herein.

 

5



--------------------------------------------------------------------------------



 



19.
CONFORMANCE WITH APPLICABLE LAWS:

 
All applicable law, and rules and regulations of the office of Federal Contract
Compliance Programs, including those relating to Equal Employment Opportunity,
the Rehabilitation Act of 1973 and the Vietnam Era Veteran’s Readjustment
Assistance Act of 1974 are incorporated herein by reference.

              WITNESSES:       SIGNATURES:
 
            /s/ Kellie Martin       /s/ Steven Smith
 
                    Grower or Authorized Agent
/s/ Denise Plair
           
 
                    Address:         P.O. Box 338 LaBelle, FL 33975        
Facsimile: (863) 675 - 5100
 
            WITNESSES:       TROPICANA PRODUCTS, INC.
 
           
/s/ Latika Pater
      By:   /s/ Michael W. Haycock
 
           
/s/ Carmen Ospina
          Michael W. Haycock
Vice President, Tropicana Operations
 
           
 
           
 
      By:   /s/ William J. Ferrari
 
           
 
          William J. Ferrari
 
          Vice President, Citrus Procurement

 
SELLER’S AFFIDAVIT
STATE OF FLORIDA
COUNTY OF Hendry ss:
I HEREBY CERTIFY, that on this date Dec 8, 2006 before me personally appeared
Steve Smith of Alico, Inc., to me known and known to me to be the person who
signed the foregoing instrument and, who being by me duly sworn, acknowledged
the execution thereof to be his free act and deed for the uses and purposes
therein mentioned.
WITNESS my signature and official seal at LaBelle in the County of Hendry and
State of Florida the day and year last aforesaid.

         
 
      Notary Public
 
       
My Commission Expires:
      /s/ A. Denise Plair
 
       

(NOTARY SEAL) [c71573c7157302.gif]

 

6